    Case 1:20-cv-01131-MN Document 1 Filed 08/27/20 Page 1 of 5 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Magnacross LLC,                                                 Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Proxicast, LLC,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Magnacross LLC (“Plaintiff”), through its attorneys, complains of Proxicast,

LLC (“Defendant”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Magnacross LLC is a corporation organized and existing under the laws

of Texas that maintains its principal place of business at 15922 Eldorado Pkwy Suite 500 #1572,

Frisco, TX 75035.

       2.         Defendant Proxicast, LLC is a corporation organized and existing under the laws

of Delaware that maintains an established place of business at 312 Sunnyfield Dr Glenshaw, PA

15116-0 Allegheny.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
    Case 1:20-cv-01131-MN Document 1 Filed 08/27/20 Page 2 of 5 PageID #: 2




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District’s state. In addition, Plaintiff has suffered harm in this

district.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,917,304 (the “’304 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           The ’304 Patent

        8.      The ’304 Patent is entitled “Wireless mutliplex data transmission system,” and

issued 07/12/2005. The application leading to the ’304 Patent was filed on 04/03/1998. A true

and correct copy of the ’304 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

        9.      The ’304 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’304 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.




                                                   2
    Case 1:20-cv-01131-MN Document 1 Filed 08/27/20 Page 3 of 5 PageID #: 3




        11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’304 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’304 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’304 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’304 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

        12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’304 Patent Claims, by having its employees internally

test and use these Exemplary Products.

        13.     Exhibit 2 includes charts comparing the Exemplary ’304 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’304 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’304 Patent Claims.

        14.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        15.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        16.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.




                                                     3
   Case 1:20-cv-01131-MN Document 1 Filed 08/27/20 Page 4 of 5 PageID #: 4




                                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.          A judgment that the ’304 Patent is valid and enforceable;

      B.       A judgment that Defendant has infringed one or more claims of the ’304 Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendant’s past infringement including pre- or post-judgment interest, costs,

               and disbursements as justified under 35 U.S.C. § 284;

      E.       And, if necessary, to adequately compensate Plaintiff for Defendant’s

               infringement, an accounting:

             i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                     that it incurs in prosecuting this action;

            ii.      that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                     action; and

           iii.      that Plaintiff be awarded such further relief at law or in equity as the Court

                     deems just and proper.

                                                  Respectfully submitted,

                                                  GAWTHROP GREENWOOD, PC
                                                  /s/ David deBruin
                                                  David W. deBruin, Esq. (#4846)
                                                  3711 Kennett Pike, Suite 100
                                                  Wilmington, DE 19807
                                                  Phone: 302-777-5353
Dated: August 27, 2020                            ddebruin@gawthrop.com

                                                  Attorneys for Plaintiff
                                                  Magnacross LLC



                                                     4
   Case 1:20-cv-01131-MN Document 1 Filed 08/27/20 Page 5 of 5 PageID #: 5




Isaac Rabicoff
Rabicoff Law LLC
73 W Monroe St
Chicago, IL 60603
(773) 669-4590
isaac@rabilaw.com




                                      5
